DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the slet" in line 7. Did Applicant intended to say the belt? There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudde et al. (US Pub No 2011/0259677 A1) in view of Tangorra et al. (US Pat No 4,657,526). Dudde discloses a method of forming a tension member (fig. 21) for an elevator system belt (title), comprising: 
Re claim 1, arranging a plurality of fibers (par 0156 describes 1306 as comprising fibers) into a plurality of fiber bundle (1306s), the plurality of fibers extending parallel to and discontinuous along a length of the belt (par 0086 ln 2, par 0087) and having one or more lengthwise extending gaps between lengthwise extending fibers (par 0087 describes using short fibers therefore would create gaps between the adjacent lengthwise fibers); bonding the plurality of fibers to a first polymer matrix (par 0087 ln 9; par 0156 describes 1306 as comprising fiber in an epoxy composite); arranging the plurality of fiber bundles along a lengthwise direction of the slet (par 0086); stacking the plurality of fiber bundles in a thickness-wise direction defining a thickness-wise gap between thickness-wise adjacent layers of fiber bundles of the plurality of fiber bundles (thickness-wise gap is the area between each 1306 in fig. 21), relative to the belt thickness direction; and securing adjacent fiber bundles at the thickness-wise gap and the lengthwise gap with a second polymer matrix (1302) different than the first polymer matrix (par 0156 describes 1302 is epoxy with micro-teeth features, this micro-teeth feature is not in the first polymer matrix; alternatively, par 0065-66 describes the jacket material of 1302 may be selected from various components, par 0106 describes the jacket may be made from a polyurethane which is different from the first polymer matrix).
Re claim 2, further comprising forming the one or more lengthwise extending gaps by breaking a fiber of the plurality of fibers to define two lengthwise adjacent fibers (par 0087 describes using short fibers, which is indicative of the fibers being broken along its length to achieve the shorter characteristics).
Re claim 3, wherein the plurality of fibers are formed from one or more of carbon, glass, polyester, nylon, aramid or other polyimide materials (par 0156 describes 1306 as comprising carbon fiber).
Dudde does not disclose:
Re claim 1, defining one or more lengthwise bundle gaps between adjacent fiber bundles in the lengthwise direction
However, Tangorra teaches a belt (fig. 1) comprising:
Re claim 1, defining one or more lengthwise bundle gaps between adjacent fiber bundles in the lengthwise direction (gap shown as spacing between each fiber bundle in fig. 2, multiple gaps are shown extending in the lengthwise direction; each bundle being a group of fibers in the widthwise direction defined within length l in fig. 2).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to provide lengthwise bundle gaps, as taught by Tangorra, to lower the cost of making the belt since it would be cheaper than employing long fibers.

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the newly added limitations. Please see the Rejection above for details as to how the prior arts read on the amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/               Primary Examiner, Art Unit 3654